Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 20222 has been entered.

Response to Amendment
This action is in response to Applicant's amendments filed 15 March 2022. Claims 1-20 were previously pending. Claims 1-3, 6-8, 11-13, and 16-18 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration by the examiner.

Response to Arguments
Applicant’s arguments, see remarks pages 8 and 9, filed 15 March 2022, with respect to the rejection of claims 1-3, 6-8, 11-13, 16-18 under 35 USC 103 have been fully considered but they are not persuasive. It is noted Applicant’s arguments are directed to limitations newly added via amendment.
In particular, Applicant argues Zohar “does not appear to disclose or suggest a state of a plurality of first accesses including one or more accesses to the memory region via the memory controller and one or more accesses to the storage region via the memory controller” and indicates Zohar merely discloses a volume of pending access requests for one physical storage unit. Examiner respectfully disagrees. Zohar discloses at [0010], [0043], & [0047] that a blocking interval (that limits or blocks I/O requests [0043]) can be initiated in response to an unbalanced condition including wherein at least one server is overloaded by I/O access requests, the volume of pending access requests such as a queue length in at least one 
Applicant further argues Zohar does not appear to disclose or suggest to “compare the state of a plurality of first accesses” with “a condition for suppressing access congestion in the memory controller”, the “memory controller…configured to control both an access to the memory region and an access to the storage region” by citing Zohar [0047]. Examiner respectfully disagrees as paragraph [0047] discloses the blocking of I/O requests based on evaluating the queue length distribution of the disk caches of the system and detecting outliers, or in other words, “the state of a plurality of first accesses” are compared to some average to detect outliers resulting in “a condition for suppressing access congestion in the memory controller” by blocking additional I/O accesses from reaching the cache queues (memory region) and accordingly blocking accesses to the disks (storage region). Accordingly, Zohar teaches the limitations as currently claimed.
The remainder of Applicant’s arguments regarding the dependent claims rely on the same arguments of above and therefore Examiner maintains they are proper for the same reasons as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-13, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Zohar et al (US 2007/0124555, hereinafter Zohar).
Regarding claims 1 and 11, taking claim 1 as exemplary, Chen discloses an information processing apparatus comprising: 5a memory region (See Chen, Fig. 1 disclosing storage system 140 having first and second storage devices 141/142); 
a communication interface that is connected to an access apparatus different from the information processing apparatus (See Chen, Fig. 1, disclosing Storage system 140 connected to applications 110/120 via server 130, or interfaced, with the server and Fig. 8, disclosing implementation including communication unit 809 and [0022], disclosing applications 110 and 120 run on other computing device that can communicate/interface with server 130); 
a storage region that the communication 10interface accesses in response to an access request from the access apparatus (See Chen, Fig. 1 disclosing storage system 140 having storage devices 141/143 coupled to server 130 for access by applications 110/120 and Fig. 8, disclosing implementation using RAM 803 and storage 808); and 
a processor coupled to the memory region and the storage region, and configured to access the memory region and the storage region (See Chen, Fig. 1 disclosing server 130, coupled to storage devices 141/143 and Fig. 8 disclosing implementation with CPU 801, bus 804, I/O interface 805, and RAM 803 and storage unit 808), 
wherein lIthe processor configured to control an access to the memory region and an access to the storage region (See Chen, Fig. 1, disclosing server system as the only access point for memory regions in storage system, 140 and [0022], the server is configured to manage and otherwise control operations of the storage system 140), and  
Chen does not expressly disclose the processor comprises a memory controller used to control access to memory. 
However, Puthiyedath discloses the use of a memory controller to control access to memory and storage regions (See Puthiyedath, Fig. 1, disclosing integrated memory controller/NVRAM controller coupled to and the sole means of access to memory and storage subsystem 180).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Chen with the integrated memory controller of Puthiyedath as nearly all memory systems employ a memory controller and the integrated 
Neither Chen nor Puthiyedath disclose the processor is configured to suspend a second access to the storage region that the communication interface makes via the memory controller until a state of a plurality of first accesses satisfies a condition for suppressing access congestion in the memory controller, the plurality of first accesses including one or more accesses to the memory region via the memory controller and one or more accesses to the storage region via the memory controller, the access congestion being caused by execution of the plurality of first accesses and execution of the second access.
However, Zohar discloses the processor is configured to suspend a second access to the storage region that the communication interface makes via the memory controller until a state of a plurality of first accesses satisfies a condition for suppressing access congestion in the memory controller (See Zohar, paragraphs [0034] & [0036] disclosing management module 32 for monitoring the states of the caches of the physical disks and limiting I/O request acceptance rate, [0012], disclosing an access restriction due to pending requests exceeding a threshold and [0047] discloses the blocking of I/O requests based on evaluating the queue length distribution of the disk caches of the system and detecting outliers, or in other words, “the state of a plurality of first accesses” are compared to some average to detect outliers and suppressing accesses until the queue length reaches a level for allowing accesses to continue),
the plurality of first accesses including one or more accesses to the memory region via the memory controller and one or more accesses to the storage region via the memory controller (See Zohar paragraphs [0010], [0043], & [0047] discloses the blocking of I/O requests based on evaluating the queue length distribution of the disk caches of the system and detecting outliers, or in other words, “a plurality of first accesses” are compared to some average to detect outliers resulting in “a condition for suppressing access congestion in the memory controller” by blocking additional I/O accesses from reaching the cache queues (memory region) and accordingly blocking accesses to the disks (storage region). The I/O accesses of Zohar are comprised of accesses to the cache (Applicant’s memory region) and which also result in accesses to disk/storage (Applicant’s storage region), and which results in suspension when the 
the access congestion being caused by execution of the plurality of first accesses and execution of the second access (See Zohar paragraph [0012], disclosing detecting a condition where a volume of pending access requests exceeds a first threshold value, or in other words, a plurality of first accesses plus the second access exceeds the threshold but where the execution of the first access would not exceed the threshold).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory access control system of Chen and Puthiyedath with the access threshold limiting of Zohar as it allows for the storage system to rate restrict incoming I/O requests during periods of unbalanced or overload conditions thereby avoiding host timeouts and significantly reducing aggregate system data access latency (See Zohar, [0010]).

Regarding claims 2 and 12, taking claim 2 as exemplary, Chen in view of Puthiyedath, further in view of Zohar disclosed the information processing apparatus according to 18Fujitsu Ref. No. 19-01460 claim 1 as described hereinabove. Zohar further discloses wherein when the state of the plurality of first accesses satisfies the condition, the processor causes the communication interface to execute the second access (See Zohar, [0012], disclosing once the volume of pending access requests has fallen below a second threshold value, removing the restriction, or in other words, allowing the second access to execute).  

Regarding claims 3 and 13, taking claim 3 as exemplary, Chen in view Puthiyedath, further in view of Zohar disclosed the information processing apparatus according to claim 1 as described hereinabove. Zohar further discloses wherein: the processor comprising a queue that stores the access request from the access apparatus; and when the state of the plurality of first lIaccesses satisfies the condition, the processor notifies the communication interface of the access request stored in the queue (See Zohar, [0012], disclosing the storage system has a plurality of caches, or queues, in which there are enqueued requests for access to the storage, and which is coupled (communication interface) to a host and when pending requests exceed a threshold, restricting new requests by the host, or in other words, notifying the host too many requests are in the cache/queue). Chen do


10Regarding claims 6 and 16, taking claim 16 as exemplary, Chen in view of Puthiyedath, further in view of Zohar disclosed the information processing apparatus according to claim 1 as described hereinabove. Chen further discloses wherein, the condition is satisfied when, among M access lIcounts (where M is an integer of two or more) of the plurality of first accesses that the processor obtains at regular time intervals, L or more access counts (where - is an integer of two or more and M or less) are below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count, and in the case of the queue depth being M and L).  

Regarding claims 7 and 17, taking claim 7 as exemplary, Chen in view of Puthiyedath further in view of Zohar disclosed the information processing apparatus according to claim 1 as described hereinabove. Chen further discloses wherein the condition is satisfied when M access counts (where M is an integer of two or more) of the plurality of25 first accesses that the processor obtains at50Fujitsu Ref. No. 19-01460 regular time intervals are all below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count).  

Regarding claims 8 and 18, taking claim 8 as exemplary, Chen in view of Puthiyedath further in view of Zohar disclosed the information processing apparatus according to claim 1 as described hereinabove. Chen further discloses wherein 5the condition is satisfied when an average access count of M access counts (where M is an integer of two or more) of the plurality of first accesses that the processor obtains at regular time intervals is below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count). 


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Zohar et al (US 2007/0124555, hereinafter Zohar), and further in view of Das et al (US 2017/0277655 A1, hereinafter Das).
Regarding claims 4 and 14, taking claim 4 as exemplary, Chen in view of Puthiyedath further in view of Zohar disclosed the information processing apparatus according to 20claim 2 as described hereinabove. None of Chen, Puthiyedath, or Zohar discloses wherein upon receipt of an acquisition request for the storage region from the access apparatus, the processor reserves a storing region having a size assigned by the acquisition request in the storage 25region, and transmits an acquisition response 19Fujitsu Ref. No. 19-01460 including information that specifies a position of the reserved storing region to the access apparatus.  
However, Das discloses wherein upon receipt of an acquisition request for the storage region from the access apparatus (See Das, 0062], sending a remote memory request), the processor reserves a storing region having a size assigned by the acquisition request in the storage 25region, and transmits an acquisition response 19Fujitsu Ref. No. 19-01460 including information that specifies a position of the reserved storing region to the access apparatus (See Das, [0064], allocating a region of remote local memory, granting a lease on the memory region to the requesting server and [0065], sending notification to the requesting server of the granted memory including address).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen, Puthiyedath, and Zohar with the RDMA cache extension of Das as its allows for enhanced performance by reducing how often non-volatile mass storage devices need to be used for storage of temporary data (See Das [0017]).

Regarding claims 5 and 15, taking claim 5 as exemplary, Chen in view of Puthiyedath, further in Zohar, and further in view of Das disclosed the information processing apparatus according to 5claim 4 as described hereinabove. Das further discloses wherein the access request is transmitted from the access apparatus after the processor transmits the acquisition response (See Das, Fig. 4, disclosing data storage 414 after notification by requesting server 410 of remote memory request grant 408), and includes the information that specifies the position of the reserved storing region and the size of the reserved 10storing region (See Das, [0062] and [0065], disclosing an amount of requested memory and address of granted remote memory).  

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Zohar et al (US 2007/0124555, hereinafter Zohar), and further in view of Deng et al (US 2018/0067685, hereinafter Deng), 
Regarding claims 9 and 19, taking claim 9 as exemplary, Chen in view of Puthiyedath, further in view of Zhoar disclosed the information processing apparatus according to claim 1 as described hereinabove. None of Chen, Puthiyedath, or Zohar discloses wherein in a case where the processor detects completion of the second access made by the lIcommunication interface, the processor transmits a completion response of the access request to the access apparatus via the communication interface.  
However, Deng discloses wherein in a case where the processor detects completion of the second access made by the lIcommunication interface, the processor transmits a completion response of the access request to the access apparatus via the communication interface (See Deng, Fig. 4, step 205 disclosing sending from the server to the host an NVMe completion instruction via RDMA and corresponding paragraphs [0141] and [0142]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen, Puthiyedath, and Zohar with the completion confirmation of Deng as it allows for the terminal making the access request to confirm completion of its request (See Deng [0142]). 

Regarding claims 10 and 20, taking claim 10 as exemplary, Chen in view of Puthiyedath, further in view of Zohar disclosed the information processing apparatus according to 20claim 1 as described hereinabove. None of Chen, Puthiyedath, or Zohar further disclose wherein the access request is a Remote Direct Memory Access (RDMA) transfer request
However, Deng discloses wherein the access request is a Remote Direct Memory Access (RDMA) transfer request (See Deng, [0089], disclosing the use of DRMA protocol for information transmission).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen, Puthiyedath, and Zohar with the RDMA protocol of Deng as it allows for the remote transmission of information (See Deng [0089]).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (1) Resch et al (US 2019/0036824), disclosing detecting an overload condition in a dispersed storage network with one or more storage units, selecting a congestion reduction scheme and executing congestion reduction operations.
(2) Wang et al (US 9268720), disclosing a load balancing multiple DRAM system where if congestion is detected in a memory channel, memory requests are withdrawn or rerouted to less congested memory channels.
(3) Mogul et al (US 9772958), disclosing determining at a memory controller whether a memory access queue depth for a memory reference is greater than a first threshold and it greater than the threshold, control generation of memory access requests.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137